Ellison, J.
Statement. This is an action on tax bills issued for street grading in Kansas City. The bills were issued in lieu of those declared to be void by this court in an opinion found in 60 Mo. App. 610. The ordinance directing the grading, and under which the contract was let and the bills issued, provided:
“The work shall be completed within eighty days from the time a contract therefor binds and takes effect, and shall be paid for in special tax bills against and upon the lands that may be charged with the cost thereof according to law.” The contract became binding on July 21, and the work thereunder was not begun until about thirty days thereafter. The work was not completed until the next April following, being about six months after the time specified by the ordinance. It was, however, received by the city authorities and the original tax bills aforesaid issued therefor.
tax bins: ?rdinances: «meof pleading con-This, was not a substantial compliance with the ordinance, and under the authority of Rose v. Tresfrail, 62 Mo. App. 352, we must hold the bills void, unless they are rendered valid by the following considerations:
Contract. 2. It appears that the contract made with the contractor in pursuance of the ordinance aforesaid contained the following provisions: “The work embraced in this contract shall be begun within ten (10) days after this contract binds and takes effect, and shall be prosecuted regularly and uninterruptedly thereafter (unless the engineer shall specially direct otherwise in writing) with such force as to *540secure its full completion within eighty days thereafter; the time of beginning, rate of progress, and time of completion being essential conditions of this contract. And if the contractor shall fail to complete the work within the time above specified, an amount equal to the sum of ten (10) dollars per day for each and every day thereafter until such completion, shall be deducted, as liquidated damages for such breach of this contract, from the amount of the final estimate of said work.”
“To prevent all disputes and litigations it is further agreed by the parties hereto that the city engineer shall in all cases determine the amount and quantity of the several kinds of work which are to be paid for under this contract, and he shall decide all questions which may arise relative to the execution of this contract, on the part of the contractor, and his estimates and decisions shall be final and conclusive.”
limited powers of munidijahIt is urged that these provisions distinguish this case from Rose v. Trestrail, supra. It is argued that the provision agreeing upon a forfeiture of $10 for each day of failure to complete the work within the time is an implied concession that the work might not be completed within the time and yet the contract remain, binding. In our opinion, this provision of the contract can not be applied to any substantial departure from the contract as to time. Whether it could find application to some slight failure as to time we need not say, since here, as before stated, the work was not finished for six months after the time limited. The following extracts from Mr. Dillon’s work on Municipal Corporations have been so frequently applied by the courts of this state to proceedings of the present nature that we need do no more than quote them:
“Sec. 810. The property owners are not parties nor privies to contracts for improvements, yet to a cer*541tain extent anpl in a substantial sense the municipality is their agent; and since the burden to pay rests upon them they have a right to insist upon a faithful performance of the contract and the corporate authorities can not dispense with such performance.”
“Sec. 447. And it is a general and fundamental principle of law that all persons contracting with a municipal corporation must at their peril inquire into the power of the corporation or its officers to make the contract, and the contract beyond the scope of the corporate power is void, * * * So also those dealing with the agent of a municipal corporation are likewise bound to ascertain the nature and extent of his authority. This is so in all cases where this authority is special and of record or conferred by statute.” See, also, Cheeney v. Brookfield, 60 Mo. 53; Verden v. St. Louis, 131 Mo. loc. cit. 98; Keating v. Kansas, 84 Mo. 416.
“Nme’NsLiNü: A contract for the performance of such work as is usually contemplated in grading the streets of a city presenting the topography that Kansas City presents is frequently much more onerous when it must be completed in a short time than when the time is extended indefinitely, or over a long period. It is a matter of the first importance to bidders on municipal public work that they should know the time in which work shall be done, whether it must be done during a busy season, or when work is scarce and labor is cheap; or, whether they will be given opportunity to sell or dispose of rock and other material taken from excavations, etc. If the bidder understands that his time is not limited he can very well bid much lower for work than he could if the same work had to be performed in a limited time. So that if an ordinance requiring work to be completed in a short, specified time is to be altered by a contract which annuls the provision as to time, it results *542unfairly for other bidders and for the property owners. Competition is an important safeguard to the property owner in the matter of street improvement. Galbreath v. Newton, 80 Mo. App. 392-394. The contract in the case before us, if interpreted as plaintiff contends, would be no more the contract contemplated by the ordinance than if it had prescribed a substantially different width or depth of grade. Again, it is a fair and natural inference that the city council, in directing street improvement, has in view the desire of the property-owning citizens. Indeed these improvements are generally ordered by the council at the instigation of such citizens. It may well be that any given improvement would not be desired unless it can be done in a specified way, or of certain material, or within a certain time. Sometimes such improvements are set on foot preparatory to some great exhibition or other like purpose. If the contractor and the city’s agent for letting the work may set aside the wish of the citizen (who has perhaps only favored the work because of such purpose) and the direction of the only body having authority to order the improvement, all protection to the property owner is removed and the wholé theory of the law as heretofore understood and administered would be overturned. The judgment will be reversed.
Gill, J., concurs. Smith, P. J., not sitting.